Citation Nr: 1326433	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-34 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 

FINDING OF FACT

The evidence is in relative equipoise on the question of whether tinnitus is related to service.
  

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus which he believes is caused by his exposure to acoustic trauma in service.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During service, the Veteran served as a rifle range instructor.  The Board concedes that this assignment exposed the Veteran to acoustic trauma during service.

VA medical treatment records, dated in May 2010, show a current diagnosis of tinnitus.  The Veteran is service-connected for bilateral hearing loss, currently rated 20 percent disabling, effective January 2008.

A March 2008 VA examination shows the Veteran denied experiencing symptoms of tinnitus.  In May 2013, the Veteran reported that he had trouble hearing the examiner's questions.  When asked about tinnitus, a term the Veteran had never heard, he reported that he did not have tendonitis.  The Veteran further reports that he has experienced ringing in his ears since service.  He is competent to report the onset and continuous symptoms of tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The record is absent evidence that would cause the Board to question the Veteran's credibility.  The May 2013 statement provided a persuasive explanation for his inconsistent account of tinnitus.  At worst, the evidence with respect to the association between the Veteran's tinnitus and his active service is in equipoise.  Accordingly, service connection is warranted.





ORDER

Service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


